RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1376-MR

JOHN HUMPHRESS                                                         APPELLANT


                APPEAL FROM TAYLOR CIRCUIT COURT
v.            HONORABLE SAMUEL TODD SPALDING, JUDGE
                      ACTION NO. 21-XX-00002


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: John Humphress (“Appellant”), pro se, appeals from

an order of the Taylor Circuit Court denying his motion for Kentucky Rules of

Civil Procedure (“CR”) 60.02 relief. Appellant argues that the circuit court erred

in concluding that the Taylor District Court’s finding of probable cause to send the

matter to the grand jury was interlocutory and not reviewable. He also contends

that the circuit court should have vacated the district court’s order that horses under
his control should be removed from the real property he managed. After careful

review, we find no error and affirm the order on appeal.

                               FACTS AND PROCEDURE

                In May, 2021, Don Fuller filed a criminal complaint in Taylor County,

Kentucky, alleging that Appellant repeatedly allowed horses owned or maintained

by Appellant to escape from Appellant’s control causing damage to Mr. Fuller’s

alfalfa field. Appellant was subsequently charged with one count of criminal

mischief in the first degree.1 He was arraigned on July 19, 2021, in Taylor District

Court and bonded out. As a condition of his bond, Appellant was ordered to

prevent the horses at issue from escaping from his property.

                A preliminary hearing was conducted on August 18, 2021, and the

matter was bound over to the grand jury. Appellant failed to appear at the hearing,

though it appears that his counsel was present. As horses apparently continued to

escape from Appellant’s property, the district court ordered that all horses would

be removed based on his noncompliance with the conditions of his bond. On

August 30, 2021, Appellant filed a pro se CR 59.05 motion to alter, amend, or

vacate. The district court dismissed the motion on September 1, 2021, upon

finding that it was not properly before the court.




1
    Kentucky Revised Statutes (“KRS”) 512.020.

                                             -2-
             On September 7, 2021, Appellant filed a pro se notice of appeal in

Taylor Circuit Court, with a handwritten notation stating that he was seeking a writ

of mandamus or prohibition. Appellant retained counsel. The matter was treated

as a petition for writ of mandamus, with Appellant arguing that the district court’s

order confiscating the horses was essentially an improper finding of contempt

entered without proper notice and procedural due process.

             The circuit court conducted a hearing on October 5, 2021. Evidence

was adduced that the matter involved 11 horses; that 6 of the horses were secured

on Mr. Fuller’s property and were being fed by the county; and, that about 40% of

Mr. Fuller’s alfalfa field had been destroyed by the escaped horses. Mr. Fuller did

not seek compensation from Appellant. Rather, he simply wanted Appellant to

control the horses in the future to prevent further damage to his alfalfa field.

             Though not contained in the appellate record, it appears that the

Commonwealth argued that a pending motion to enforce the bond in district court

would adequately address the issues raised by Appellant in his petition for a writ,

and render the petition moot. The Commonwealth also argued that Appellant

waived his arguments based on his failure to appear, and that the contempt

argument raised by Appellant was improperly raised because the subject horses

were now secured on Mr. Fuller’s property.




                                          -3-
             On October 19, 2021, the circuit court conducted a hearing on the

petition for the writ. The court was informed that subsequent to the filing of the

petition, the district court held a hearing on the bond condition in which it again

found that seizure of the horses by the county was warranted. Noting that the bond

hearing issue was the only one before the circuit court, defense counsel

acknowledged that the writ proceeding was probably moot.

             The circuit court rendered an order stating that the only issue before

the court was whether a writ should be issued preventing county authorities from

detaining the horses that were found on Mr. Fuller’s property. Since the district

court at that time had already conducted a hearing attended by Appellant and

defense counsel addressing the detention of the horses, the circuit court denied the

petition for a writ. It also found that to the extent Appellant had raised other

issues, if any, those issues were interlocutory and not ripe for review.

             In response, Appellant, again proceeding pro se, filed a CR 60.02

motion to reconsider the circuit court’s denial of the petition for a writ. The

motion asserted that the district court’s action was inadequate and left several

matters for resolution. The circuit court denied the CR 60.02 motion.

             Lastly, on November 16, 2021, Appellant filed a motion for additional

findings of fact. The circuit court issued an order in response, noting that

Appellant’s counsel acknowledged at the October 19, 2021 hearing that the only


                                          -4-
pending issue was the district court’s alleged failure to conduct a bond hearing

after providing proper notice. Since the district court had already conducted a

bond hearing with notice to Appellant, the circuit court again denied the petition

for a writ, and also the motion for a more definitive statement. This appeal

followed.

                           STANDARDS OF REVIEW

             We review the disposition of a petition for a writ of mandamus or

prohibition for abuse of discretion, unless the matter involves the trial court acting

outside its jurisdiction or implicates a question of law in which case the matter is

reviewed de novo. Grange Mutual Insurance Co. v. Trude, 151 S.W.3d 803, 809-

810 (Ky. 2004).

                         ARGUMENTS AND ANALYSIS

             Appellant, pro se, argues that the Taylor Circuit Court erred in

concluding that the district court’s finding of probable cause to send the matter to

the grand jury was interlocutory and not reviewable. He contends that he failed to

appear at the August 18, 2021 preliminary hearing due to medical issues, but upon

learning that the district court found probable cause to send the matter to the grand

jury, Appellant immediately filed a CR 59.05 motion with affidavit. He also

asserts that the horses at issue are owned by his son or a third party, and that he




                                          -5-
does not own the property in question.2 Appellant argues that the circuit court

erred in failing to conclude that the district court improperly ordered that the horses

be removed from the subject parcel. He seeks an opinion vacating the Taylor

Circuit Court’s order denying his request for a writ of mandamus or prohibition,

and remanding the matter to the district court for dismissal of the underlying

criminal action.

              Appellant appeals from the circuit court’s November 5, 2021 order

denying his CR 60.02 motion to reconsider the October 19, 2021 order. The

October 19, 2021 order made two substantive rulings. First, the court determined

that the only issue before it was whether it should enter a writ of mandamus

preventing the district court from requiring county authorities to detain the horses

at issue prior to having a hearing. Second, the court found that none of the other

issues raised by Appellant were appealable at that time, as such matters were

interlocutory because no final order or decree had been rendered by the district

court.

              On the first issue, the circuit court found that subsequent to

Appellant’s filing of his petition seeking a writ, the district court conducted a

hearing on the matter with proper notice to Appellant. The court determined that



2
  The Commonwealth asserts that Appellant is a shareholder in the entity which owns or operates
the property.

                                             -6-
this rendered the petition moot. The question for our consideration is whether the

Taylor Circuit Court properly denied the writ.

             A writ is an extraordinary remedy. The standard for a writ is well-

settled:

             A writ of prohibition may be granted upon a showing that
             (1) the lower court is proceeding or is about to proceed
             outside of its jurisdiction and there is no remedy through
             an application to an intermediate court; or (2) that the
             lower court is acting or is about to act erroneously,
             although within its jurisdiction, and there exists no
             adequate remedy by appeal or otherwise and great
             injustice and irreparable injury will result if the petition is
             not granted.

Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky. 2004) (emphasis in original).

             Our jurisprudence recognizes a sub-category under the second class of

writs in certain special cases:

             [I]n certain special cases this Court will entertain a
             petition for prohibition in the absence of a showing of
             specific great and irreparable injury to the petitioner,
             provided a substantial miscarriage of justice will result if
             the lower court is proceeding erroneously, and correction
             of the error is necessary and appropriate in the interest of
             orderly judicial administration. It may be observed that
             in such a situation the court is recognizing that if it fails
             to act the administration of justice generally will suffer
             the great and irreparable injury.

Bender v. Eaton, 343 S.W.2d 799, 801 (Ky. 1961) (emphasis in original). Under

the certain special cases exception, the petitioner need not show he will suffer great

injustice and irreparable harm. Caldwell v. Chauvin, 464 S.W.3d 139, 145 (Ky.

                                          -7-
2015). “But these ‘certain special cases’ are exactly that – they are rare exceptions

and tend to be limited to situations where the action for which the writ is sought

would violate the law, e.g. by breaching a tightly guarded privilege or by

contradicting the requirements of a civil rule.” Trude, 151 S.W.3d at 808

(footnotes and citations omitted). “[W]hether to issue a writ is always

discretionary, even when the trial court was acting outside its jurisdiction.” Cox v.

Braden, 266 S.W.3d 792, 797 (Ky. 2008) (internal quotation marks and citation

omitted).

             In Appellant’s “Statement of Appeal from District Court for Writ of

Prohibition and Writ of Mandamus” filed on September 24, 2021, Appellant’s

counsel styled the issue as whether the writ should be entered directing the district

court to give Appellant notice that a hearing will be conducted on the issue of his

violation of the July 19, 2021 calendar order directing Appellant to keep the horses

properly confined on his property. The underlying order resulted after evidence

was adduced that horses under Appellant’s control continued to escape from the

subject parcel even after the district court’s initial order, and damaged Mr. Fuller’s

alfalfa field resulting in a 30 to 40% loss. Evidence was also given that county

animal control had been called to the property approximately 50 times to deal with

the escaped horses.




                                         -8-
              In addressing this issue, the circuit court determined that subsequent

to the filing of Appellant’s petition, the district court conducted another hearing on

the matter with proper notice to Appellant, said hearing being attended by

Appellant and his counsel. The circuit court concluded therefrom that the petition

was moot. This finding is supported by the record and the law. The wrong alleged

by Appellant, i.e., the district court’s action without proper notice directing county

authorities to take possession of the runaway horses, was rendered moot by the

subsequent hearing which Appellant and counsel attended.3 The circuit court

properly so found. Further, at the October 19, 2021 hearing on the petition,

Appellant’s counsel acknowledged that the writ was “probably moot” as a result of

the hearing on the bond condition which again reached the conclusion that the

horses should be seized by the county.

              Appellant argues in the instant appeal that the writ was required to

prohibit the district court from finding probable cause to hand the matter over to

the grand jury. This argument was not raised in the petition seeking the writ,

however, and was not addressed in the circuit court’s order denying the writ.

              Further, we find no error in the circuit court’s conclusion that all

remaining issues raised by Appellant concurrently with his petition for a writ were



3
 We note that Appellant was given notice of the first hearing which he did not attend, evinced
by his counsel’s presence and participation at the hearing.

                                              -9-
unappealable, as there was no final order or judgment entered by the district court.

Those issues, if any, remained interlocutory until made final and appealable by the

district court.

                                  CONCLUSION

              Having reviewed the matter de novo, Trude, supra, we find no error in

the Taylor Circuit Court’s order denying Appellant’s CR 60.02 motion to

reconsider the court’s October 19, 2021 denial of Appellant’s petition for a writ of

mandamus or prohibition. The remaining issues were not properly raised via the

petition for a writ and were not ripe for review by the circuit court. For these

reasons, we affirm the order of the Taylor Circuit Court denying Appellant’s

motion for reconsideration.



              ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 John Humphress, pro se                    Daniel Cameron
 Campbellsville, Kentucky                  Attorney General of Kentucky

                                           Matthew G. Krygiel
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -10-